        Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.1 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 BRYAN J. BUR,                                                      Case No:

                        Plaintiff,                                    HON.

 vs.                                                                 MAG.

 WALMART STORES, INC.,

                        Defendant.


JONNY L. WAARA (P55525)                          MICHAEL A. CHICHESTER, JR. (P70823)
PETRUCELLI & WAARA, P.C.                         LITTLER MENDELSON, P.C.
328 W. Genesee                                   200 Renaissance Center
P.O. Box AA                                      Suite 3110
Iron River, MI 49935                             Detroit, MI 48243
906.265.6173                                     313.446.6400
jonny@truthfinders.com                           313.202.3254-direct
Attorneys for Plaintiff                          mchichester@littler.com
                                                 Attorneys for Defendant

               DEFENDANT WALMART INC.’S NOTICE OF REMOVAL

       Defendant Walmart Inc. (named as “WalMart Stores, Inc.”) (“Defendant” or “Walmart”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby

removes Case No. 19-17166-CK from the Circuit Court for the County of Houghton, State of

Michigan, to the United States District Court for the Western District of Michigan, Northern

Division, and as grounds for its removal states as follows:

                                 STATEMENT OF THE CASE

       1.      On or about April 12, 2019, Plaintiff Bryan J. Bur filed a Complaint in the Circuit

Court for the County of Houghton, State of Michigan, styled Bur v. WalMart Stores, Inc., Case

No. 19-17166-CK (the “State Court Action”).
        Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.2 Page 2 of 16



       2.      Service of a Summons and Complaint (“Compl.”) by certified mail was effected

upon Defendant’s registered agent on April 18, 2019, copies of which are attached hereto as

Exhibit 1.

       3.      The aforesaid documents (Exhibit 1) constitute all process, pleadings and orders

served upon Defendant in this action.

       4.      The Complaint purports to assert one cause of action against Walmart, for

retaliatory discharge in violation of the Michigan Workers’ Disability Compensation Act,

M.C.L.A. 418.301(11) (“WDCA”). (Compl. ¶ 14.)

       5.      The relief Plaintiff seeks includes, inter alia: compensatory damages in excess of

$25,000; back pay and lost benefits; exemplary damages in excess of $25,000; and attorney’s

fees and costs. (Compl. ¶ 17.)

                       DIVERSITY JURISDICTION UNDER 28 U.S.C. 1332

       6.      This action is one of which this Court has original jurisdiction under the

provisions of Title 28, United States Code, Section 1332 (diversity), and is one which may be

removed to this Court by Defendant pursuant to the provisions of Title 28, United States Code,

Section 1441, in that it is an action of civil nature wherein the alleged value of the claim of

Plaintiff is in excess of the amount of $75,000.00, exclusive of interest, costs and attorney fees,

and is between citizens of different states, as more fully shown below:

       a.      At the time such action was instituted in the Circuit Court for Houghton County in

the State of Michigan, and at the present time, Plaintiff is and has been a citizen of the State of

Michigan. (Compl. ¶ 1.)

       b.      At the time such action was commenced, and at the present time, Walmart was

and is a corporation organized under and existing by virtue of the laws of the State of Delaware,



                                                2
        Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.3 Page 3 of 16



and is not incorporated in any other state, with its principal place of business in the State of

Arkansas. Walmart is not now, and has never been, a citizen of the State of Michigan.

       c.      In his Complaint, Plaintiff alleges that the amount in controversy exceeds

$25,000.00, which is the required threshold for Michigan Circuit Court actions. (Compl. ¶ 17.)

In fact, he alleges his compensatory and exemplary damages separately amount to over $25,000

each, thereby acknowledging $50,000 in controversy at the outset. (Id. at ¶ 17(a) and (c).)

However, the allegations set forth in the Complaint and the damages articulated therein make

clear that Plaintiff is actually seeking damages well in excess of $75,000.00.

       d.      Plaintiff’s employment was terminated on May 2, 2016, and he now alleges his

termination was in retaliation for filing a worker’s compensation claim on April 12, 2016.

       e.      Plaintiff’s unspecified injuries and damages include past, current and future

“financial distress,” “loss of wages and benefits,” “loss of earning capacity, and loss of ability to

work.” (Compl. ¶ 16.) He also claims to have “suffered emotional and physical distress, mental

and physical anguish, humiliation, loss of reputation and embarrassment [and] the physical

manifestations of these problems, and will suffer these problems into the future.” (Compl. ¶ 17.)

At the time his employment with Defendant ended on May 2, 2016, he was being paid $9.00 per

hour in a part-time position that called for an average of 24 hours per week. Thus, Plaintiff has

accrued approximately $34,000 in potential back pay damages since his employment ended, and

his lost earnings continue to accrue at a rate of approximately $216 per week.

       f.      The latest available statistics from the Administrative Office of the United States

Courts reflect that, for the twelve-month period ending June 30, 2018, the median interval from

filing to trial in civil cases in the Western District of Michigan was 34.4 months. Should this

case proceed to trial in February 2022, Plaintiff’s alleged lost wages through that date will total




                                                 3
        Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.4 Page 4 of 16



approximately $65,000. Three years’ additional year of front pay1 would be equal to another

$34,000, bringing Plaintiff’s total amount in controversy arising from wage-based damages to

nearly $100,000.

       g.      As Plaintiff already alleges his “exemplary” (punitive) damages alone exceed

$25,000 (Compl. ¶ 17(c), the addition of his wage damages brings the calculation to nearly

$125,000, well beyond the $75,000 amount-in-controversy requirement for diversity removal.

       h.      In addition, damages available to a plaintiff in an action alleging he was

discharged in retaliation for filing a worker’s compensation claim include emotional distress

damages. Phillips v. Butterball Farms Co., 448 Mich. 239, 252–53 (1994).

       Taking Plaintiff’s claims for lost wages and benefits, emotional distress and punitive

damages together, the matter in controversy far exceeds the sum or value of $75,000.00,

exclusive of interest, costs and attorney fees, and thus the amount in controversy requirement is

satisfied. See Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572–73 (6th Cir. 2001).

       7.      Defendant’s Notice of Removal is timely as it was filed within thirty (30) days of

service of the Complaint on Defendant, pursuant to 28 U.S.C. § 1446(b).

       8.      Pursuant to 28 U.S.C. § 1446(d), true and correct copies of this Notice of

Removal have been served upon Plaintiff and Defendant has timely filed a copy of this Notice of

Removal with the Clerk of the Houghton County Circuit Court.




1
  Plaintiff seeks reinstatement in addition to monetary damages. (Compl. ¶ 17, Legal Relief (b)
(requesting an “order replacing [Plaintiff] in the position he would have held had there been no
violation of his rights”).) Three years’ front pay is a reasonable factor to consider in calculating
the amount of controversy. See, e.g., Knuffman v. Mcwane Inc., 2016 WL 829964, at *1 (C.D.
Ill. March 3, 2016) (including three years of front pay when calculating amount in controversy
for purposes of diversity removal of retaliatory discharge claim).


                                                 4
        Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.5 Page 5 of 16



                                        CONCLUSION

       By this Notice of Removal, Defendant Walmart Inc. does not waive any objections it may

have as to service, jurisdiction, or venue, or any other defenses or objections it may have to this

action. Defendant Walmart Inc. intends no admission of fact, law or liability by this Notice, and

expressly reserves all defenses, motions and/or pleas.



                                                    /s/ Michael A. Chichester, Jr.
                                                    Littler Mendelson, P.C.
                                                    200 Renaissance Center, Suite 3110
                                                    Detroit, MI 48243
                                                    Phone: 313.202.3254-direct
                                                    Fax: 313.446.6405
                                                    mchichester@littler.com
                                                    (P70823)
                                                    Attorneys for Defendant
 Dated: May 15, 2019


                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served upon
       all parties and/or attorneys of record to the above cause herein at their respective
       addresses as disclosed on the pleadings on May 15, 2019, via:

                      U. S. Mail                                   Facsimile
             X        ECF Filing                                   Hand Delivery
                      E-Mail                              X        Federal Express

                                             /s/ Michael A. Chichester, Jr.
                                             Michael A. Chichester, Jr.




                                                5
Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.6 Page 6 of 16




         Exhibit 1
                    Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.7 Page 7 of 16

                                                                 Original - Court                                       2nd copy - Plaintiff
  Approved, SCAO                                                 1st copy - Defendant                                   3rd copy - Return

         STATE OF MICHIGAN                                                                                                  CASE NO.
                         JUDICIAL DISTRICT
                          JUDICIAL CIRCUIT
                                                                     SUMMONS                                19-
12th
                          COUNTY PROBATE

Court address                                                                                                                        Court telephone no.
Houghton County Courthouse, 401 E. Houghton Ave., Houghton, MI 49931                                                                906-482-5420
Plaintiff's name(s), address(es), and telephone no(s).                               Defendant's name(s), address(es), and telephone no(s)
BRYAN J. BUR                                                                         WALMART STORES, INC.
120 East Broad Street, Apt. 3                                                        c/o The Corporation Company
L'Anse, MI 49946                                                                     40600 Ann Arbor Road E., Suite 201
                                                                                     Plymouth, MI 48170

Plaintiff's attorney, bar no., address, and telephone no.
Jonny L. Waara (P55525)
Petrucelli & Waara, P.C.
328 W. Genesee, P.O. Box AA
Iron River, MI 49935
(906)265-6173
Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
by the court clerk.

Domestic Relations Case
II] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
Ci There is one or nriore pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
   (form MC 21) listing those cases.
CI It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
ID This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
LIII There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
     complaint.
CI A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
   been previously filed in Li this court, El                                                                                             Court, where

   it was given case number                                          and assigned to Judge

    The action      0 remains El is no longer pending.
Summons section completed by court clerk.                            SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date a                         Expiration date*                  Court clerk
                                                     I A•   9                             ..b(initv
*This summons is invalid unless served on or before its expiration date. This document must be sealed() the seal o the co

MC O1 (8/18)     SUMMONS                                                                           MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
                   Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.8 Page 8 of 16

                                                                                                                    SUMMONS
                                                                                                               -CK
                                                                                                          Case No. 19-
                                                    PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                  LI OFFICER CERTIFICATE                                OR                      0 AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                     Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]),                             adult who is not a party or an officer of a corporate party,
and that: (notarization not required)                                                 and that: (notarization required)

0 I served personally a copy of the summons and complaint.
0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
   together with
                   List all documents served with the summons and complaint




                                                                                                                            on the defendant(s):

Defendant's name                                 Complete address(es) of service                                             Day, date, time




0 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                             Day, date, time




I declare under the penaltiercif perjury that this
                                                 iij -oorb-fvite-h                    -been examined-bme and that its contents are true to the
bestof my information, knowledge, and belief.

Service fee          Miles traveled Fee                                       Signature
$
                                    1$
Incorrect address fee Miles traveled Fee                                      Name (type or print)
                                                    TOTAL FEE
$                                                   $
                                   Is                                         Title

Subscribed and sworn to before me on                                                                                            County, Michigan.
                                             Date

My commission expires:                                        Signature:
                            Date                                              Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                           ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                            Attachments

                                                         on
                                                              Day, date, time

                                                                   on behalf of
Signature
       Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.9 Page 9 of 16
k,..




                               STATE OF MICHIGAN
              IN THE CIRCUIT COURT FOR THE COUNTY OF HOUGHTON


          BRYAN J. BUR,

                          Plaintiff,
                                                                File No: 19-       -CK
          V
                                                                Hon.
          WALMART STORES, INC.,

                              Defendant.


          Petrucelli & Waara, P.C.
          Attorneys for Plaintiff
          By: Jonny L. Waara (P55525)
          328 W. Genesee St., P.O. Box AA
          Iron River, Michigan 49935
          Telephone: (906) 265-6173


                                  Complaint And Jury Demand

                 Comes now the plaintiff, Bryan J. Bur, by and through his attorneys,
          Petrucelli & Waara, P.C., and for his complaint, states:

                                Parties, Jurisdiction, And Venue

                1. The plaintiff, Bryan J. Bur, resides at 120 East Broad Street, Apt.
         3, L'Anse, Michigan 49946.

                2.     Defendant Wal-Mart Stores, Inc., is a foreign profit
         corporation whose registered agent is The Corporation Company, 40600
         Ann Arbor Road E, Suite 201, Plymouth, Michigan 48170.

                  3.    The events that give rise to this lawsuit occurred in whole or
         in part in Houghton County, Michigan.

                  4.      The amount in controversy exceeds the jurisdictional
     Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.10 Page 10 of 16
li




        amount of twenty-five thousand and no/100 dollars ($25,000.00), exclusive
        of interest and costs.

                                      Background Facts

               5.     At all relevant times, Bryan J. Bur was an employee of
        defendant Wal-Mart Stores, Inc., working as a stockman/general labor at
        the Wal-Mart facility in Houghton, Houghton County, Michigan.

                6.      During the course and scope of his employment at Wal-Mart
        Stores, Inc., Mr. Bur sustained work-related injuries, including, but not
        limited to, significant left knee injuries on 12 April 2016. Mr. Bur reported
        his injury to his supervisor at the job site.

                7.     Despite his injuries, Mr. Bur attempted to continue to work.
        He was still experiencing knee problems which included limping and falling.
        Mr. Bur was told by his supervisor that he could not work if he was not 100%
        physical able to do so. Mr. Bur was terminated effective on 2 May 2016. The
        false reason given was due to his attendance at work.

               8.       Mr. Bur was given no opportunity to dispute the unjust
        termination.

                 9.     The plaintiff contends that Wal-Mart Stores, Inc., used the
        false allegation of poor attendance against him in an attempt to justify a
        wrongful termination it had already decided to do.

                10.    Specifically, Mr. Bur contends that the defendant retaliated
        against him for filing a worker's compensation action for his work-related
        injuries.

                                          Count 1
                                  (Retaliatory Discharge)

                 11.      The plaintiff repeats and realleges paragraphs 1 through 10 as
        if fully set for herein.
Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.11 Page 11 of 16




           12.    On 12 April 2016, Mr. Bur reported a worker's compensation
   claims to defendant Wal-Mart Stores, Inc., regarding work-related left knee
   injuries he had sustained while working for the defendant.

           13.      On 2 May 2016, Mr. Bur was terminated for allegedly poor
   attendance. This offered reason for Mr. Bur's termination was simply a
   pretext for one of the real reasons the defendant terminated Mr. Bur, that is
   in retaliation for filing worker's compensation claims.

          14.     MCLA 418.301(11) of the Michigan Worker's Disability
   Compensation Act prohibits retaliatory discharge for exercising rights under
   the worker's compensation system.

           15.     As a result of the plaintiff reporting his legitimate work-
   related injuries as a compensable worker's compensation claim, defendant
   Wal-Mart Stores, Inc., retaliated against the plaintiff and subjected him to
   disparate and unfair treatment at work, including termination from the
   defendant corporation. The defendant retaliated against and discharged the
   plaintiff in whole or in part for reporting his legitimate work-related injuries
   as a compensable worker's compensation claim.

           16.      As a direct and proximate result of the defendant's
   retaliatory discharge of the plaintiff, the plaintiff has been placed in financial
   distress, has suffered loss of wages and benefits, loss of earning capacity, and
   loss of ability to work, and will suffer those loses in the future.

           17.     As a further direct and proximate result of the defendant's
   retaliatory discharge in violation of Michigan's Worker's Compensation
   Act, the plaintiff has suffered emotional and physical distress, mental and
   physical anguish, humiliation, loss of reputation and embarrassment, the
   physical manifestations of these problems, and will suffer these problems in
   the future.

         Wherefore, plaintiff Bryan J. Bur requests that this Court enter
   judgment against the defendant as follows:
      Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.12 Page 12 of 16
0.‘




                                        Legal Relief

               a.    Compensatory damages in whatever amount over twenty-five
                     thousand and no/100 dollars ($25,000.00) the plaintiff is
                     found to be entitled;

               b.    An award of back pay and the value of lost fringe benefits,
                     past and future;

               c.    Exemplary damages in whatever amount over twenty-five
                     thousand and no/100 ($25,000.00) dollars the plaintiff is
                     found to be entitled;

               d.    An award of interest, costs, and reasonable attorney fees.

                                    Equitable Relief

               a.    An order placing plaintiff Bryan J. Bur in the position he
                     would have held had there been no violation of his rights;

               b.    An award of interest, costs, and reasonable attorney fees;

               c.    An order enjoining the defendant from further acts of
                     discrimination or retaliation;

               d.    Whatever other relief appears appropriate at the time of final
                     judgment;

               e.    Whatever other relief may appear appropriate when this
                     Court's final order is entered.
    Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.13 Page 13 of 16
V




       Dated: April 10, 2019                    Petrucelli & Waara, P.C.
                                                Attorne s for Plaintiff


                                                By:
                                                           Wa ra (P55525)
                                                 328 W. en ee St., P.O. Box AA
                                                  tcRn Ri er, 11/ elligan 49935
                                                 Te.      ac.:. (906) 265-6173



                                      Jury Demand

              The plaintiff hereby demands trial by jury of all issues so triable.


       Dated: April 10, 2019                   Petrucelli & Waara, P.C.
                                               Attor. e. for Plaintiff



                                                           WAnra (P55525)
                                                              ee St., P.O. Box AA
                                                              ichigan 49935
                                                              06) 265-6173
Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.14 Page 14 of 16




                      STATE OF MICHIGAN
      IN THE CIRCUIT COURT FOR THE COUNTY OF HOUGHTON


  BRYAN J. BUR,

                  Plaintiff,
                                                         File No: 19-17166-CK
  V


  WALMART STORES, INC.,

                      Defendant.


  Petrucelli & Waara, P.C.
  Attorneys for Plaintiff
  By: Jonny L. Waara (P55525)
  328 W. Genesee St., P.O. Box AA
  Iron River, Michigan 49935
  Telephone: (906) 265-6173




           Plaintiff's First Request For Production Of Documents

          Comes now the plaintiff, Bryan J. Bur, by and through his attorneys,
  Petrucelli & Waara, P.C., and requests that the defendant, WalMart Stores,
  Inc., produce for inspection and copying the documents listed in this
  request pursuant to the provisions of MCR 2.310.

                               Terms Of Production

              The documents requested in this request shall be presented for
  copying and/or inspection at the law offices of Petrucelli & Waara, P.C., 328
  West Genesee Street, Iron River, Michigan, within forty-two (42) days after
  the service of this request.
Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.15 Page 15 of 16




                             Documents Requested

          1.      All signed or unsigned statements made by the defendant or
  its agents or employees which are in the possession of the defendant or
  under its control and which relate directly or indirectly to any subject matter
  which is the basis of the plaintiff's complaint.

          2.      All records, memoranda, notations, statements, copies of
  summaries, records of personal or telephone conversations, or other
  documents relating to the incident or alleged injuries and damages which the
  defendant, its agents, servants, employees, or attorneys obtain from or as a
  result of interviewing all witnesses whomsoever purporting to have
  knowledge of the accident or alleged injuries or damages which form the
  subject of this complaint.

          3.       Any and all written or other documentary evidence which
  relates to the issue of liability which the defendant intends to offer into
  evidence at the trial of this action.

          4.    Any and all written or other documentary evidence which
  tends to exonerate or exculpate the defendant.

          5.     Any and all written or other documentary evidence which
  tends to show that the conduct by act or omission of some third person or
  persons caused or contributed to the happening of the event or the injuries
  which form the subject matter of this complaint.

          6.    A copy of any and all primary and excess insurance policies
  which might provide coverage for WalMart Stores, Inc., in the event
  judgment is entered on behalf of the plaintiff for the claims raised in this
  action.




                                         2
Case 2:19-cv-00099 ECF No. 1 filed 05/15/19 PageID.16 Page 16 of 16




  Dated: April 16, 2019             Petrucelli & Waara, P.C.
                                    Attor      for Plaintiff



                                                aara (P55525)
                                     3         nesee St., P.O. Box AA
                                     Iro        Michigan 49935
                                     Tele   one: (906) 265-6173




                                3
